Citation Nr: 1828090	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-29 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to type II diabetes mellitus.  

2.  Whether there was clear and unmistakable error in an October 1976 rating decision that reduced the Veteran's 10 percent evaluation for his service-connected right hand to a zero percent evaluation.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Army from May 1968 to December 1969.

This matter comes to the Board of Veterans' Appeals (BVA or Board) on appeal from a rating decision dated in September 2013 by a Department of Veterans Affairs (VA) Regional Office (RO).   

In July 2017, the Veteran testified during a Video Conference Hearing before the undersigned Veteran's Law Judge.  A transcript of that hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  The competent and probative evidence of record reveals that the Veteran's erectile dysfunction was not shown in service, and the evidence fails to show that this disorder is linked to service or any of the Veteran's service-connected disabilities.  

2.  The Veteran was service-connected for a right hand disability in a November 1970 rating decision.  He was assigned a 10 percent disability rating effective from December 10, 1969.  

3.  The RO reduced the Veteran's disability rating for a service-connected right hand disability from 10 percent to zero percent in an October 1976 rating decision.  

4.  The medical evidence of record at the time of the issuance of the October 1976 rating decision reducing the Veteran's right hand disability rating did not reflect sustained improvement such that a rating reduction was warranted.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2017).  

2.  The October 1976 decision by the RO to reduce the rating for the Veteran's service-connected right hand disability from 10 percent to zero percent was clear and unmistakable error.  38 U.S.C.A. § 5109A (2002); 38 C.F.R. §§ 3.105(a), 3.344 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Erectile Dysfunction 

In this appeal, the Veteran seeks service connection for erectile dysfunction.  A review of the Veteran's post-service medical records reveals that he has been diagnosed with this condition.   

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran's service medical records do not contain any references to any symptomatology that can be associated with, or a diagnosis of, erectile dysfunction.  In fact, the Veteran's December 1969 Report of Medical Examination reflects that the Veteran was found to have a normal clinical evaluation of the genitourinary system.  Thus, while post-service medical records show that the Veteran has received treatment for erectile dysfunction; none of these records imply, much less set forth, a medical nexus opinion relating the Veteran's post-service erectile dysfunction to his period of service

In addition to obtaining service connection on a direct basis, (i.e., evidence of a current diagnosis, an in-service event, and evidence of a nexus between the two), service connection can be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that: (1) a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993). 

As mentioned above, the Veteran was diagnosed with erectile dysfunction after he separated from service.  Evidence in the claims file reveals that he has been service-connected for several disabilities, including type II diabetes mellitus.  The Veteran's primary theory of entitlement to service connection is that his post-service erectile dysfunction developed secondary to, or has been aggravated by, his type II diabetes mellitus.  

In regards to the Veteran's secondary service connection claim, the claims file contains several VA medical opinions addressing the potential causal connection between erectile dysfunction and type II diabetes mellitus.  For instance, the Veteran was seen in March 2013 for several VA examinations, to include an examination for diabetes mellitus and a male reproductive system examination.  

The March 2013 diabetes mellitus examination report reveals the Veteran was diagnosed with this condition in January 2010.  The examination form document contains a list of eight different conditions that are commonly associated with diabetes mellitus, to include erectile dysfunction.  The medical doctor who examined the Veteran was asked if any of the conditions listed on the form were at least as likely as not due to the Veteran's diabetes mellitus.  In response, the doctor marked the answer "no," opining that the Veteran did not have any of the conditions, including erectile dysfunction, due to his diabetes mellitus.  
 
The Veteran's March 2013 male reproductive system conditions examination report reflects that the Veteran was diagnosed with erectile dysfunction in December 2011.  In terms of history, the Veteran reported that he began to develop erectile dysfunction around 2005 or 2006, but noticed increased symptomatology in approximately 2011.  He reported that he was diagnosed with testicular hypofunction; however, the examining doctor was only able to review one testosterone level dated in December 20011that was normal.  The Veteran reported that he was taking taking the medication Cialis; and that it was currently working well.  In addressing any potential relationship between the Veteran's erectile dysfunction and diabetes mellitus, the doctor opined that the etiology of the Veteran's erectile dysfunction was probable testicular hypogonadism and aging.  She also implicitly opined that the Veteran's erectile dysfunction was not related to his diabetes mellitus, since the Veteran's reproductive symptomatology began in 2005 or 2006, preceding the Veteran's diagnosis of diabetes mellitus.  In regards to the question of aggravation, the doctor was asked if it was at least as likely as not that the Veteran had any permanently aggravated medical conditions resulting from his diabetes mellitus.  The doctor replied in the negative.   

Additionally, the claims file contains a February 2015 diabetes mellitus VA examination report.  This report indicates that the Veteran's diabetes mellitus had worsened in November 2014 such that he began using a prescribed insulin injection once per day.  As with the March 2013 diabetes mellitus examination report, the Veteran was not noted to have complications of his diabetes mellitus.  The medical doctor who examined him opined that the Veteran's erectile dysfunction was not at least as likely as not due to his diabetes mellitus.  Additionally, the examining doctor was asked if the Veteran's diabetes mellitus at least as likely as not permanently aggravated certain medical conditions.  At the end of this section, a space was made available for the doctor to "write in" any other permanently aggravated conditions that the Veteran had as a result of his diabetes mellitus.  If the Veteran's diabetes mellitus aggravated his erectile dysfunction, the doctor should have noted it in this space.  However, he left the space blank.  

Here, it is clear that the preponderance of the medical evidence is against the Veteran's service connection theory.  While the Veteran may believe his erectile dysfunction is related to his service-connected diabetes mellitus, no evidence other than his statements supports his claim.  The Board observes for the record that the Veteran is aware of the necessity of a favorable medical nexus opinion to be service-connected for erectile dysfunction.   During his July 2017 BVA hearing, the Veteran's representative informed the Board that the Veteran was going to speak to his doctor to see if he had any additional information to connect his erectile dysfunction to a service-connected disability.  The Veteran himself testified that he believed he was going to see his doctor in August 2017, and that he might be able to obtain a statement from his medical provider then in support of his claim. However, no additional evidence has been submitted by the Veteran or his Representative.  

Since the Veteran has not been shown to be competent to offer a probative medical nexus opinion on the complicated medical question as to the etiology of his erectile dysfunction and/or whether this condition is related to a service-connected disability, his lay opinion as to the causation or aggravation of his erectile dysfunction is of no probative value.  In light of the foregoing, the Board finds that service connection for erectile dysfunction on a secondary basis must also be denied.  

October 1976 Rating Decision Based Upon Clear and Unmistakable Error

The Veteran was service-connected for a right hand disability in November 1970.  The RO granted a 10 percent disability rating effective December 10, 1969 pursuant to 38 C.F.R. 4.118, Diagnostic Code 7804 (1970).  Diagnostic Code 7804 (1970) allowed for the assignment of a 10 percent rating for superficial, tender and painful scars on objective demonstration.  For the record, 38 C.F.R. 4.118, Diagnostic Code 7804 (1976) contained the same exact diagnostic criteria as the code in 1970.   

The November 1970 rating decision was based upon an October 1970 VA examination, during which the Veteran reported that his right hand became stiff and painful in cold weather.  In assigning a 10 percent rating, the RO noted that the Veteran's range of motion of all joints was normal; and that x-rays of the right hand showed residuals of an old fracture of the shaft of the 4th metacarpal of the right hand.  However, the remainder of the rating decision focused on right hand scarring related to lacerations that had been sutured at the time of the Veteran's injury. Physical examination of the Veteran's hand revealed a well-healed 11/2 cm scars on the dorsum of the proximal IP joints of the index, ring, and middle fingers.  On the volar aspect, a 11/2 cm x 3mm tender adherent scar of the index finger was noted, as was a well-healed scar of the 4th proximal IP joint of the 4th finger. (emphasis added).  Grip strength of the hands was not noted.  

Thus, it appears that upon physical examination in 1970, the Veteran was found to have five separate scars.  See October 1970 VA examination report.  "Improvement not anticipated" was written on the 1970 rating decision.  
 
In January 1976, the Veteran requested an increased rating for his right hand disability on the basis of increased pain.  He was afforded a VA examination in March 1976, at which time he reported severe pain and loss of grip.  Physical examination revealed normal range of motion.  Even though no grip device was available, the VA examiner reported the Veteran's right hand grip was comparable to his left hand.  The examiner did not address the Veteran's reports of pain, other than to note that the Veteran did not have any discomfort in the area of his old oblique fracture and that he had pain when he tried to grip a bowling ball.  He also did not mention any of the scars referenced in the November 1970 rating decision.  

Based upon the March 1976 report, the RO proposed to reduce the Veteran's disability rating to zero percent.  

Subsequently, two medical opinions dated in June 1976 and August 1976 were associated with the claims file.  The June 1976 statement from C.S., M.D. reflects complaints of pain and intolerance to cold weather that resulted in right hand stiffness and an inability to totally extend fingers at the MP joints.  Physical examination confirmed that the Veteran had some inability to totally extend his right hand.  Dr. C.S. expressed that the Veteran had some right hand disability, although relatively minor.  He recommended an orthopedist evaluation.       

During an August 1976 special neurological examination by J.M., M.D, the Veteran again reported right hand residual pain that was affected by cold weather.  He also reported decreased right hand strength.  Physical examination showed residual old scarring across the mid-portion of the Veteran's hand.  While the Veteran was noted to have no deformity of the right hand and normal range of motion, Dr. J.M. noted that he did have decreased strength.  He ultimately diagnosed the Veteran with "residual right hand injury with fracture of the 4th metacarpal bone, 1969 with chronic pain." 

Despite the medical evidence set forth above, the RO enacted its March 1976 proposed rating decision and reduced the Veteran's disability rating to zero percent.  In doing so, the RO wrote "VA Exam warrants no change in 0% evaluation of s/c hand injury.  Veteran has mostly subjective complaints which are not confirmed by objective manifestations."  See October 1976 rating decision; October 1976 notification letter.  

Pursuant to rule 3.344 of the Code of Federal Regulations, which pertains to the stabilization of disability evaluations, RO's are supposed to handle cases affected by change of medical findings (i.e., examination reports indicating improvement of a Veteran's disability) so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation.  Though material improvement in the physical condition is clearly reflected, the rating agency should consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. §  3.344 (a).  The provisions of 38 C.F.R. §  3.344 (a) apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement in these disabilities will warrant reduction in rating.  38 C.F.R. §  3.344 (b). 

The Veteran's service-connected right hand disability had been in effect for more than 5 years at the time the RO proposed to reduce his evaluation.  As such, the provisions of 38 C.F.R. §  3.344 (1976) were applicable.  

After reviewing all evidence of record, the Board finds it clear and unmistakable that the evidence dated in 1976 does not reflect sustained improvement of the Veteran's right hand such that a rating reduction was warranted in this case.  

As mentioned previously, the RO in 1970 granted service connection and assigned a 10 percent rating based upon the Veteran's complaints of right hand stiffness and pain in cold weather and apparently five scars on the right hand due to multiple lacerations.  One of the scars was noted as being tender and adherent.  None of the subsequent examination reports contain specific details of the Veteran's right hand scars.  This lack of evidence is extremely important in the adjudication of this issue since the Veteran's right hand scars were essentially the basis for the assignment of a 10 percent rating pursuant to Diagnostic 7804 (1970)( a 10 percent disability rating should be assigned for superficial, tender and painful scars on objective demonstration).  

In terms of improvement, the Board observes that the Veteran was noted as having normal range of motion in 1970, such that this finding in subsequent examinations is immaterial.  The Board also notes that the Veteran consistently reported having right hand pain, particularly in cold weather, during all of his VA examinations - evidence that this symptomatology remained the same from 1970 to 1976.  While the March 1976 VA examiner diagnosed the Veteran with an essentially a perfect hand with normal impairment, this medical opinion was challenged by the May 1976 and August 1976 medical opinions in that the Veteran was found to still have a right hand impairment.  The Board does not have to analyze the probative value of the above-referenced medical reports since this evidence is comparable even though contradictory.  Since this issue involves the appropriateness of a rating reduction, doubt as to the findings of a current disability is resolved in favor of the Veteran.   

Since the evidence of record shows that the Veteran's service-connected right hand disability did not improve during the time frame from 1970 to 1976, the RO inappropriately reduced the Veteran's 10 percent disability rating to zero percent.  The requirements of CUE have been met.  Thus, the October 1976 rating reduction is void ab initio and the Veteran's 10 percent rating is restored.


ORDER

Service connection for erectile dysfunction, to include as secondary to type II diabetes mellitus, is denied.  

Reversal of an October 1976 rating decision that reduced the evaluation of a right hand disability from 10 percent to zero percent is warranted based upon clear and unmistakable error; to this extent, the appeal is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


